Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/645,162 filed on 3/6/2020,  which is a 371/National Stage Application of PCT/EP2017/072882, filed 9/12/2017.
Claims 25-44 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Copies of the original document for DE763479 and DE632395 do not appear to be in the file record (only the translations were scanned in), but the Examiner retrieved copies from the EPO. 

Specification
The disclosure is objected to because of the following informalities:  
In paragraph 79, the specification makes clear that although friction ring 5 is in frictional contact with the inner clutch member 1, it may rotate relative to the inner clutch member. This is necessary to prevent backdrive and to ensure the decoupling of the inner and outer clutch members 1 and 2. However, the discussion only pertains to embodiments after Figure 4a, and there is no discussion of this feature with regard to the embodiments of Figs. 1-3b. In each case, the friction ring must rotate relative to the component of the clutch to which it has frictional contact( in the overrun condition of Fig. 1b for instance), or the device would cease to operate as intended.  

As it is shown in the Figs. 1-3b, and in the discussion thereof, there is no indication of any of this functionality (And the operation of the clutch is only obliquely stated with regard to Figs. 4-6a). 
    PNG
    media_image1.png
    433
    760
    media_image1.png
    Greyscale


Applicant is required to attempt to amend the Specification to ensure that the skilled artisan understands clutch member 1(Figs. 1a-3b), is able to rotate relative to friction ring 5 (See for instance paragraphs 51, 54, paragraph 67, etc., which describe a “friction pairing”, but is silent as to the functionality of said pairing as to whether they are able to be released from frictional contact under No new matter should be added. Thus Applicant should take care to only relate what is already stated in paragraphs 67 and 79, to the discussion of the embodiments of Figs. 1-3b. 

In addition, paragraph 84 summarizes the embodiment of Figs 4a-8b, and implies an axial friction face pairing on both sides of friction ring. However, the paragraph is not clear as to which component may be the claimed “a component of the overrunning clutch that is in frictional contact with the actuator”. Likely these components are 34 and 14, but only 14 is mentioned, and even then, it is not clear that these are intended to be the claimed subject matter of ““a friction-force pairing between the actuator and a component of the overrunning clutch that is in frictional contact with the actuator”. As this is the only support in the specification which may support a claim of a separate component other than clutch member (1,21), it must clearly associate the specification to the drawing and claim language. 
Appropriate correction is required, and no new matter shall be entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, lines 12-13 recite: “a friction-force pairing between the actuator and a component of the overrunning clutch that is in frictional contact with the actuator”. In all embodiments of Applicant’s invention, the only component provided as “in frictional contact with the actuator”, is clutch member 1, which is already recited in claim 1. 
This amounts to a double inclusion of the same element, and the skilled artisan is not apprised as to whether the “a friction-force pairing between a component of the overrunning clutch that is in frictional contact with the actuator”, is intended to be the same element as clutch member 1, or a different element than clutch member 1, and therefore the metes and bounds of the claim have not been adequately set forth. In any case, the claim should be corrected. For the purposes of examination said “component of the overrunning clutch that is in frictional contact with the actuator”, will be interpreted as said torque-introducing clutch member 1, or any other “component in frictional contact with actuator” as provided in the specification. If Applicant wishes to include all the embodiments in one claim, then the claim must clearly set forth, for instance, “between the actuator and clutch member, or between the actuator and a component of the overrunning clutch that is in frictional contact with the actuator”.
Further the term “friction pairing” has not been defined and may have two meanings. One is the parts are friction fit together and fixed. The other is the actuator slips on the drive member once a certain dynamic load is reached. Neither is stated in the specification and as such the meaning of the phrase is indefinite. 
Claim 25, lines 13-14, recite “the actuator configures an actuation detent which acts in a form-fitting manner…”. From the language, it is uncertain how said actuation detent may act in a form-fitting manner without specifying to which element the actuation detent is fit. Likely, the claim should imply the actuation detent is form fit to said switching member (3, 10, see for instance paragraph 30). 
Claim 25 recites: the switching member is urged (1) from an engagement position to an overrun position to indirectly or directly establish free mutual rotation of the clutch members in an overrun rotation direction, or (2) from the overrun position to the engagement position to indirectly or directly establish a rotationally fixed coupling of the clutch members. The skilled artisan is not apprised as to the distinction between “directly or indirectly”, because in all embodiments, only one clutching is procedure is contemplated, for instance in the engagement position (Fig. 1a, for example), said switching member (ratchet 3) is directly engaged to coupling member and indirectly engaged to coupling member 1 by way of friction ring 5. In the overrun position, the switching member is still directly connected to coupling member 2, an is still indirectly coupled to coupling member 1 by way of friction ring 5 (whereby it is assumed that friction ring 5 and coupling member 1, rotate relatively with friction). The claim implies at least one situation in which in which all are coupled directly in either the overrun or engagement position, which is not an accurate representation of the invention. The claim also implies that there may be a situation when all are coupled indirectly, which never occurs because switching member is always directly connected to coupling member 2. For at least these interpretations, it is difficult for the skilled artisan to discern the import of the phrase “directly or indirectly”, because it cannot be ascertained which element is directly or indirectly connected to which, and in which position, the overrun or engagement position. Therefore Applicant has not adequately set forth what is included or excluded by the claim. 
Claim 25, lines recites: “wherein the actuating force is a friction-force-induced actuating force (force from 26 to 34) which is induced by a friction-force pairing between the actuator and a component of the overrunning clutch that is in frictional contact with the actuator”.  There is insufficient antecedent 
Claim 26 recites: “wherein the switching member is positionally mounted on a component of the overrunning clutch that is separate from the actuator.” Support regarding this limitation is found in paragraphs 49, 56, and 59, wherein in each of the embodiments in Figs. 1-3b, the switching member is positionally mounted on torque receiving clutch member 2, which is already recited in claim 1. 
The skilled artisan is thus not apprised as to whether “a component of the overrunning clutch that is separate from the actuator”, refers to said torque receiving clutch member 2 (which makes the claim imprecise and indefinite), or to another member besides the torque receiving clutch member, which is an inaccurate representation of the embodiments of Figs. 1-3b. If a claim is inaccurate for three-quarters of the disclosed embodiments, the skilled artisan cannot ascertain the metes and bounds of the claim with regard to those embodiments, which could lead to inadequate patent protection for the Applicant regarding those embodiments. 
If Applicant wishes to include all the embodiments in one claim, then the claim must clearly set forth, for instance, “wherein the switching member is positionally mounted on either the torque receiving clutch member, or, a component of the overrunning clutch that is separate from the actuator”.
For the purposes of examination additional elements which meet the claim as written may be considered. 
Claim 27 recites: “wherein the switching member, while forming detents that act in the circumferential direction”. There are no detents disclosed in conjunction with switching member; detents 9 are formed on inner ring (paragraph 59 and see Fig 4a) and the actuator (actuation detent 7). The skilled artisan is not apprised as to which element or part of the switching member may be the 
Claim 28, the “the load-transmitting position”, lacks antecedent basis. 
Claim 35 recites: “wherein the actuator is a friction ring and encompasses externally an outwardly facing radial face of an internal clutch member or is tightly fitted in an external clutch member on the internal side of a radially inward facing radial face of the external clutch member”. The skilled artisan is not apprised as to whether said “internal clutch member” is selected from the clutch members recited in claim 1, or constitute another clutch member. The metes and bounds of the claim have therefore not been adequately set forth. Claim 37 has a similar issue. 
Claim 36 recites: “wherein the generation of friction force between the actuator and the component of the overrunning clutch that neighbors the actuator takes place by way of pairings of mutually neighboring axial faces or by way of pairings of mutually neighboring radial faces”. There is no antecedent basis for “the component of the overrunning clutch that neighbors the actuator”. In the embodiments, all clutch components neighbor the actuator. In addition, the skilled artisan is not apprised as to whether “the clutch component”, is selected from a previously recited clutch member (or a component connected to said clutch member), or represents a new component. 
Claim 37, recites:  “wherein the clutch members include an external clutch member and an internal clutch member, and the external clutch member, while forming an annular space situated between the external and the internal clutch member, engages across the internal clutch member, wherein the actuator is at least in part disposed within said annular space”. In the embodiments, the external clutch member never engages the internal clutch member except by way of the actuator and switching element. The external clutch member merely surrounds the internal clutch member and they overlap in the axial direction. Therefore the skilled artisan is not apprised as to the import of the phrase: “engages across”. Support for part of the language appears on page 23 of the Specification, first full 
Claim 38, recites: “load rotation direction”, which lacks antecedent basis. 
Claim 39, recites: “the two actuation edges act in opposite directions and, for introducing the actuating force indirectly or directly onto the switching member”. Insofar as the two actuation edges are always directly connected to the switching member, in both positions, the skilled artisan is not apprised as to the import of the phrase: “indirectly or directly”; therefore the metes and bounds of the claim have not been adequately set forth. 
Claim 42, recites: “a clutch member”. The skilled artisan is not apprised as to whether the recited clutch member is selected from the clutch members recited in claim 1, or constitute another clutch member. The metes and bounds of the claim have therefore not been adequately set forth. 
Claim 33, “one clutch member” has a similar issue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 30, 32, 33, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7980372 (Wiesneth). 
As to claim 25, Wiesneth discloses: An assembly comprising:

wherein, as a function of the direction of an adequate change in the rotation-angle position prevalent between the torque-introducing clutch member and the torque-receiving clutch member, by an actuating force exerted on the switching member by an actuator (inner ring 34, or merely the surfaces which contact spring 42 or locking element 36), the switching member is urged (1) from an engagement position to an overrun position to indirectly or directly establish free mutual rotation of the clutch members in an overrun rotation direction, or (2) from the overrun position to the engagement position to indirectly or directly establish a rotationally fixed coupling of the clutch members (see column 4, lines 28-42);
wherein the actuating force is a friction-force-induced actuating force (force from 26 to 34) which is induced by a friction-force pairing between the actuator and a component of the overrunning clutch that is in frictional contact with the actuator, and the actuator configures an actuation detent which acts in a form-fitting manner (see column 3, lines 51-52, and see Fig. 3a, whereby hub 26 is connected and transfers force/torque by way of form fit with actuator 34) and by way of which the actuating force acts indirectly or directly on the switching member.

As to claim 30, Wiesneth discloses: 
wherein the actuator (34) conjointly with the torque-introducing clutch member (26) or a component that is rotationally fixed to the torque-introducing clutch member, forms a friction pairing, and the switching member is positionally mounted on one of (1) the torque-receiving clutch member (inner ring 34), (2) a component that is rotationally fixed to the torque receiving clutch member (inner ring 34), or (3) an intermediate member that engages with the torque-receiving clutch member.
claim 32, Wiesneth discloses:
wherein one or a plurality of pre-tensioning elements (42) are provided on the actuator.
As to claim 33, Wiesneth discloses, as best understood:
wherein the actuator is in frictional contact exclusively with one clutch member (26) or a component that is rotationally fixed to said clutch member, but not also with the respective other clutch member or a component that is rotationally fixed thereto.
As to claim 35, Wiesneth discloses, as best understood: 
wherein the actuator is a friction ring (projections 44 frictionally engage locking element 36)  and encompasses externally an outwardly facing radial face of an internal clutch member (34) or is tightly fitted in an external clutch member on the internal side of a radially inward facing radial face of the external clutch member.
As to claim 36, Wiesneth discloses: 
wherein the generation of friction force between the actuator and the component of the overrunning clutch that neighbors the actuator takes place by way of pairings of mutually neighboring axial faces or by way of pairings of mutually neighboring radial faces. (See column 3, lines 51-52, and see Fig. 3a, whereby hub 26 is connected and transfers force/torque by way of form fit with actuator 34

Claims 25-29, 31, 35, 37-40, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2006/0260896 (Jung).
As to claim 25, Jung discloses, as best understood: An assembly comprising:
an overrunning clutch including a torque-introducing clutch member (1 or 3), a torque receiving clutch member (1 or 3), and a switching member (4);
wherein, as a function of the direction of an adequate change in the rotation-angle position prevalent between the torque-introducing clutch member and the torque-receiving clutch member, by 
wherein the actuating force is a friction-force-induced actuating force (see paragraph 10) which is induced by a friction-force pairing between the actuator and a component of the overrunning clutch that is in frictional contact with the actuator (paragraph 10), and the actuator configures an actuation detent (walls of outer ring which bear against switching member 4) which acts in a form-fitting manner (on rotating inner ring 3) and by way of which the actuating force acts indirectly or directly on the switching member.

As to claim 26, Jung discloses:
wherein the switching member is positionally mounted on a component (outer ring 2) of the overrunning clutch that is separate from the actuator (Fig. 3a-3b).
As to claim 27, Jung discloses: 
wherein the switching member, while forming detents (as best understood, side walls of blocking elements 4) that act in the circumferential direction, loosely engages with the actuator by way of the actuation detent (bevels 11).
As to claim 28, Jung discloses: 
wherein the switching member is configured as a control member and establishes the free mutual rotation of the clutch members (see paragraph 28, for instance) or is configured as a rotationally fixed coupling between the clutch members indirectly in that the switching member initiates the 
As to claim 29, Jung discloses: 
wherein the switching member is a load-supporting locking member (4) and establishes the free mutual rotation of the clutch members (paragraph 28) or is a rotationally fixed coupling between the clutch members directly in that the switching member alternates between the engagement position and the overrun position (see paragraph 28Jung discloses both of these independently, and the claim only requires one function).
As to claim 31, Jung discloses: 
wherein when the overrunning clutch is operating in the overrun rotation direction, the actuator and the switching member rotate or stop conjointly with the torque-receiving clutch member while the torque-introducing clutch member rotates in relation to the actuator (paragraphs 28-29).
As to claim 35, Jung discloses: 
wherein the actuator is a friction ring (outer ring 2 frictionally engages switching member and so may be classified as a friction ring; see paragraphs 10, 18) and encompasses externally an outwardly facing radial face of an internal clutch member (Fig. 1) or is tightly fitted in an external clutch member on the internal side of a radially inward facing radial face of the external clutch member.
As to claim 37, as best understood, Jung discloses: 
wherein the clutch members include an external clutch member (1) and an internal clutch member (3), and the external clutch member, while forming an annular space situated between the external and the internal clutch member, engages across the internal clutch member (Fig. 1), wherein the actuator is at least in part disposed within said annular space (Fig. 1).
As to claim 38, as best understood, Jung discloses: 

As to claim 39, as best understood, Jung discloses: 
wherein, for configuring the actuation detent on the actuator, two actuation edges are configured on the actuator, the two actuation edges (bevels 13) act in opposite directions and, for introducing the actuating force indirectly or directly onto the switching member, the two actuation edges come to bear in a form-fitting manner on the switching member (Figs. 1-2) or an intermediate element that interacts with the switching member.
As to claim 40, Jung discloses: 
wherein, for forming the actuation edges, at least one elevation or at least one clearance (the clearance between the edges) is provided on the actuator.
As to claim 42, as best understood, Jung discloses: 
wherein the switching member is translationally moved or pivoted relative to a clutch member when the overrunning clutch is transitioning from the overrun position to the engagement position or from the engagement position to the overrun position (paragraphs 28-29).
As to claim 43, Jung discloses: 
wherein the clutch member that is translationally moved or pivoted relative to the switching member is the clutch member that is not in frictional contact with the actuator (paragraphs 28-29)..
As to claim 44, Jung discloses: 
wherein the actuator translationally moves or pivots the switching member within a switching member receptacle which is provided as a pocket-type depression (see groove 7, Fig. 1) in the clutch .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, alone. 
As to claim 41, Jung does not disclose: 
wherein the clutch members perform a mutual relative rotation of less than 15° when the overrunning clutch is transitioning from the overrun position to the engagement position.
Nevertheless, when the basic structure the prior art is known, the routine optimization of a known variable is per se obvious. (MPEP 2144.05 (II) (A). In this case, In Jung, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to set the relative rotation angle, using the geometry of the switching member, to obtain predictable results (engagement after a small difference in rotation). In this case the results will vary in a known manner. In general shorter the engagement angle, the more quickly the clutch may be engaged. Applicant has not disclosed any criticality for this feature. 

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but could be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
As to claim 34, the prior art of record does not disclose or render obvious:
wherein the actuator is disposed radially within or radially outside a pivot axis of the switching member”, in combination with the remaining limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 1396343, 1883966, 2323353, give examples of analogous clutch mechanisms. 
US Patent 4126214 (Kiss) teaches components attached by press fit (paragraph 37), but does not teach relative rotation between them. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN P DODD/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655